DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Page 5, filed 01/28/2022, with respect to claims 1 & 5 have been fully considered and are persuasive.  The claim interpretation of claims 1 & 5 has been withdrawn. 

Allowable Subject Matter

Claims 1, 4-10, and 12 allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 10, the known prior art taken alone or in combination fails to teach an interrupt rate limiter comprising a first logic block configured to compare an accumulator value to a threshold value, wherein the accumulator value is updated at every clock cycle, to determine whether to (i) block a current interrupt signal received from the first processor from reaching the second 

US PGPUB 2014/0359185 discloses a network server that communicates with storage devices via a converged network router device wherein network frames cause the server to be interrupted, wherein interrupt throttling prevents interrupt overload. No mention of the accumulator value is (i) increased by a specified increment value whenever the first logic block allows the current interrupt signal to reach the second processor and (ii) otherwise periodically decreased by a specified decrement value without resetting the accumulator value to zero if after the accumulator value is greater than the specified decrement value is present. 

US PGPUB 2016/0350162 discloses an up/down counter that receives the number of interrupt signal lines and tracks the number of interrupts received with respect to a clock signal. No mention of the counter being decreased when the condition of whenever the first logic block allows the current interrupt to reach the second processor is present. 

US PGPUB 2005/0182879 discloses an interrupt rate limiter coupled between a first processor and a second processor wherein the interrupt rate limiter determines a number of interrupts sent to the limiter and throttles the interrupts based on a threshold being exceeded. No mention of the accumulator value is (i) increased by a specified increment value whenever the first logic block allows the current interrupt signal to reach the second processor and (ii) otherwise periodically decreased by a specified decrement value without resetting the accumulator value to zero if after the accumulator value is greater than the specified decrement value is present.

US PGPUB 2011/0219157 discloses an interrupt system that counts the number of interrupts being sent from an interrupt controller and determines an abnormality based on the counter quantity. No mention of the accumulator value is (i) increased by a specified increment value whenever the first logic block allows the current interrupt signal to reach the second processor and (ii) otherwise periodically decreased by a specified decrement value without resetting the accumulator value to zero if after the accumulator value is greater than the specified decrement value is present.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184